Citation Nr: 0210154	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  00-06 541	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty with the United States 
Armed Forces Far East (USAFFE) between November 1941 and June 
1946.

The veteran died in February 1988 and the appellant, who is 
his widow, appealed a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In March 2001, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for consideration of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. § 
5103(2001)).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  The veteran died in February 1988 from a cerebrovascular 
accident (CVA) due to cerebral thrombosis.  At the time of 
his death, service connection was not in effect for any 
disability.

3.  A cerebrovascular condition was not manifested during the 
veteran's military service or until many years after his 
separation from service, nor is a cerebrovascular condition 
shown to be related to such service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 1312, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that on November 
9, 2000, the VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), was signed 
into law.  Besides eliminating the well-grounded-claim 
requirement for benefits, this law heightened VA's duty to 
notify a claimant of the information necessary to 
substantiate the claim and clarified VA's duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  In August 2001 VA promulgated revised regulations to 
implement these changes in the law.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA and the 
implementing regulations are applicable to this claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

VA has a duty to assist the claimant in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating her claim.  In this 
case, the RO has, to the extent possible, obtained all 
available records.  The appellant has not identified any 
unobtained evidence that might aid in her claim or that might 
be pertinent to the bases of the denial of this claim.  In 
sum, the Board is unable to conceive of a reasonable avenue 
of development that has not yet been explored.  Thus, the 
Board finds that VA has fully met the duty to assist 
requirements of the VCAA.

The record reflects that the claimant was properly informed 
of the requirements for establishing service connection for 
the cause of the veteran's death.  VA's duty to notify the 
appellant of the evidence necessary to substantiate her claim 
has also been met.  See 38 U.S.C.A. § 5103 (West Supp. 2001).  
The RO informed her of the need for such evidence in the 
February 2000 statement of the case, a letter dated in April 
2001, and the April 2002 supplemental statement of the case.

POW Status.  The appellant asserts that the veteran was a 
POW.  The initial question that must be resolved in this 
matter is whether the record has established that the veteran 
had status as a former POW for 30 days or more as defined by 
38 C.F.R. § 3.309 and 38 U.S.C.A. § 1112(b).  See 38 U.S.C.A. 
§ 101(32); 38 C.F.R. § 3.1(y) (2001).  The Public Laws to 
which the appellant links her claim essentially enumerate a 
number of diseases for which service connection may be 
granted based upon one's status as a former POW for 30 days 
or more.  Former POW Benefits Act of 1981, Pub. L. No. 97-37 
(1981), Pub. L. No. 100-322 (1988).

With regard to Philippine service, service department 
certifications document various forms of service.  38 C.F.R. 
§§ 3.8, 3.9 (2001).  Generally, a service department 
determination as to an individual's service shall be binding 
on VA unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 
Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner-of-war during a period of war unless a 
reasonable basis exists for questioning it.  38 C.F.R. § 
3.1(y).  Under 38 C.F.R. § 3.1, however, VA is not required 
to follow the service department's findings that the veteran 
was not a POW.  Young, supra; VAOPGCPREC 14-94.  VA may 
utilize other evidence to establish the conclusion of a 
Philippine veteran's period of service under 38 C.F.R. § 
3.9(b) (2001).  If the appropriate evidence is not submitted, 
the claim fails due to the absence of legal merit or lack of 
entitlement under the law and, as such must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

A review of the record reveals that the service department 
verified that the veteran had service with the USAFFE from 
November 1, 1941, to June 30, 1946.  This was broken down as 
follows;

Pre-war status			November 2, 1941 to December 7, 
1941;  
Beleaguered status			December 8, 1941 to April 
8, 1942;
No casualty status			April 9, 1942 to August 
15, 1945;
AWOL				August 16, 1945 to November 7, 1945;
Status under MPA terminated	November 7, 1945;
Regular PA Status			November 8, 1945 to June 
30, 1946.

He was found to be entitled to pay during the above periods 
except from April 9, 1942, to August 15, 1945.  He had no 
recognized guerrilla service.  The service department records 
do not show any period of POW status for the veteran.

A review of the record reflects that in a November 1945 
Affidavit for Philippine Army Personnel, the veteran reported 
being inducted in the Army in August 1941 and serving until 
April 9, 1942, when his unit surrendered to the Japanese 
Forces.  He escaped on April 16, 1942 and farmed as a 
civilian until November 1945 when he reported for duty.  In a 
second Affidavit for Philippine Army Personnel, dated in 
October 1947, the veteran reported that he escaped on April 
9, 1942.

Under 38 C.F.R. § 3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW "unless a 
reasonable basis exists for questioning it."  The appellant 
has alleged that the veteran had confinement as a POW.  The 
veteran report POW status on 2 separate Philippine Army 
processing affidavit in 1946.  One claiming 1 day as a POW 
and the other claiming a week as a POW.  Thus, the veteran 
reported that he was a POW for at most 7 days.  As he was not 
incarcerated as a POW for 30 days or more, he fails to meet 
the definition of a POW under the Former POW Benefits Act of 
1981, Pub. L. No. 97-37 (1981), Pub. L. No. 100-322 (1988).  
The service department records do not reveal any POW status.  
Accordingly, the Board finds that there is no reasonable 
basis on this record to conclude that the veteran meets the 
criteria to be considered a former POW under the provisions 
of Public Laws 97-37 and 100-32.

Cause of Death.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  In order to 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Additionally, where a veteran served continuously 90 days or 
more during a period of war and a brain thrombosis becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such a disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

As noted above, service connection was not in effect for any 
disability during the veteran's lifetime.  The death 
certification shows that the veteran died on February [redacted], 
1988.  The cause of death was listed as cerebral thrombosis, 
CVA.  The certificate was issued by the municipal registrar 
in January 1998, 10 years after the veteran's death.

There are no post-service medical records in the claims file 
for the veteran and none were identified by the appellant.  
The first report of cerebral thrombosis or CVA consisted of 
the death certification which reflects that the veteran died 
of these conditions almost 42 years after his separation from 
service.

Upon careful review of this case, the Board finds that there 
is no medical evidence in the record which tends to link the 
cerebral thrombosis or CVA to the veteran's military service.  
There is no evidence in the claims file which supports the 
appellant's contention that the cause of the veteran's death 
is related to his military service.  The Board does not doubt 
the sincerity of the appellant's belief that the veteran's 
death was related in some way to his service.  Nevertheless, 
the appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
the causal relationship between the veteran's death and his 
active military service, including any POW experience.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Given the fact that the conditions which caused the veteran's 
death were not shown during his military service or until 
about 40 years thereafter, and given the absence of any 
competent evidence providing a nexus between an in-service 
injury or disease and the conditions that caused the 
veteran's death, the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

